Mr. President of the General Assembly,
Mr. Secretary General,
Excellencies,
Ladies and gentlemen,
We celebrate 75 years since the establishment of the United Nations and the adoption of its Charter as a codification of multilateralism. We all acknowledge the UN’s vital contribution to the development of our societies, as well as its galvanizing role by fostering dialogue, cooperation and shared responsibility, on the basis of the universal values and principles enshrined in the UN Charter. These principles are just as relevant today as they were 75 years ago.
Romania remains a firm supporter of the multilateral rules-based international order, with the UN at its core. Romania is committed to cooperate for a safer future for all, by promoting sustainable development, respect for human rights, peace and security. This is the future we want!
The COVID-19 pandemic has demonstrated, once more, that global challenges require common action, solidarity and cooperation. We must show commitment to “a quantum leap in collective engagement”, as mentioned by the Secretary-General. Multilateralism is also essential in harnessing opportunities to build back better and greener, towards inclusive and sustainable economies, and societies where „no one is left behind”. In order to achieve that, we must continue reforming the UN, to make it more effective, efficient and fit for its purpose. That is the United Nations we need!
Your Excellencies,
The COVID-19 pandemic has had a profound impact on all areas of our lives. The UN’s comprehensive response to this crisis highlights the interdependence of the economic, humanitarian, security and human rights pillars. Nonetheless, it has revealed the imperative need to deal with them in a holistic way.
The pandemic has prompted increasing divisions across the world, as well as attempts to weaken democracy. However, this period as facilitated the spread of disinformation and misleading information, which can be possible vectors for the spread of violence and extremism.
It is therefore the pivotal moment to transform this crisis into a new opportunity and to revitalize the security and peace agenda, with a strong emphasis on conflict prevention and the consolidation of peace processes. Our efforts in the context of peace operations must continue with ever greater efficiency. We also support greater integration of the principle of the responsibility to protect into actions and projects focused on prevention.
Romania traditionally contributes to world peace and security. We have participated in UN peace operations around the world, from the Democratic Republic of the Congo to South Sudan, Mali and Kosovo, and we will continue to play our role.
We are convinced that cooperation between the United Nations and regional organizations is an essential instrument in consolidating security and development in the world. We are always concerned about the multitude of unresolved conflicts in the Black Sea region, which affect stability and cooperation in our neighbourhood. We continue to promote cooperation between the United Nations and various organizations in our region, including as the current Chairman of the Black Sea Economic Cooperation.
We support regional and international efforts to combat terrorism, in accordance with human rights and humanitarian law, as well as the forthcoming review of the United Nations Global Counter-Terrorism Strategy.
Romania remains firmly committed to maintaining a rules-based international order and consolidating the global architecture for arms control, non-proliferation and disarmament, while taking into account the security context. As we celebrate the 50th anniversary of the entry into force of the NPT (Treaty on the Non-Proliferation of Nuclear Weapons) in 2020, Romania encourages all parties to take a forward- looking approach, doing everything possible to achieve compromise to strengthen the integrity of the NPT in all its pillars.
Ladies and gentlemen,
While hunger, youth unemployment and gender inequality are on the rise, more action is needed in order to fully implement the 2030 Agenda and the Sustainable Development Goals. In line with the Secretary General’s call, we have the responsibility to address these challenges globally and locally. We have to set adequate policies, budgets, institutions and regulatory frameworks. We also need to involve and listen to our fellow citizens, in order to achieve a better and more sustainable future for all. In Romania, a dedicated strategic document launched in 2018 — The 2030 Reviewed National Strategy — guides our action over the next 12 years in order to meet the 17 Sustainable Development Goals.
During the Decade of Action for the SDGs, we must also work together to protect our planet and ecosystems. We need to resort to a rational use of planetary resources when pursuing economic growth, in full respect for biodiversity. The Biodiversity Summit offers a unique opportunity to show ambition and accelerate action on biodiversity for sustainable development.
Firm action is also needed in order to tackle the climate and environmental emergencies. From rising sea levels to catastrophic weather events, we can no longer afford to ignore the risks of climate change. We all have a duty to the future generations to turn Glasgow COP26 into a success and to achieve the goals of the Paris Agreement.
The EU Green Deal is a token of our commitment in that regard and an example of good practice, but we, the European states and institutions, cannot succeed by ourselves. We must all do our part to achieve a just, clean, secure and climate-sound future.
Romania’s objective by 2050 is to create a framework where the economic, social and environmental policies are interconnected and designed to ensure: sustainable development, high living standards and the quality of the environment.
Ladies and gentlemen,
The future we want is one in which human rights are promoted, protected and fulfilled. We must ensure inclusivity and accountability and harness the youth and civil society’s engagement.
The leaving no one behind principle should also be valid for human rights, taking into account that the overwhelming majority of the SDGs are anchored in human rights instruments.
The COVID-19 pandemic is also taking its toll on human rights, deepening pre existing inequalities and enhancing vulnerabilities. We must ensure that a comprehensive and consistent approach to human rights is at the core of all efforts for economic recovery.
Gender equality is central to all the Sustainable Development Goals. This year marks the 25th anniversary of the Beijing Declaration and its Platform for Action. Together, they define the most comprehensive and transformative global agenda for gender equality and women’s empowerment. The future Generation Equality Forum should achieve tangible results on gender equality. We must stand together for women’s rights! Gender equality and women’s rights are essential to recovering faster and better from this pandemic.
Digital Technology is central to almost every aspect of the response to the pandemic and a prerequisite for the achievement of the SDGs. The development and use of Digital technologies, including Artificial Intelligence, based on ethical principles, must be human-centred. The promotion and protection of human rights, democracy, good governance, accountability and the rule of law must be provided offline and online. Thus we need a universal political commitment to digital security. The UN should galvanize the digital cooperation at global level and contribute to mobilizing all actors to ensure open, secure and affordable access to digital infrastructure for all.
The digital sector in Romania amounts to 6 per cent of the GDP and is an important driver of growth and innovation. We see digitalization as an opportunity for everyone and a key component of our economic development. Romania’s digital transformation aims to make our country less bureaucratic, more resilient, and more attractive for foreign investment. It also has the potential to turn Romania into a regional innovation hub.
The COVID-19 crisis has proven that disinformation and hostile actions in the information environment are threatening both international and human security, and they have to be effectively addressed. This crisis demonstrated the crucial need for access to reliable, accurate and science-based information. Thus, it has confirmed the role of free, independent, accountable and pluralistic media in strengthening transparency, accountability and trust.
The future we want is also a future of solidarity, in line with 2030 Agenda and the principle of leaving no one behind. One of the main lessons we have learned during the past months is the crucial need for effective and innovative multilateral cooperation. We have also learned that the rules-based international order — on which multilateralism relies on — must be upheld and strengthened, in order to effectively address these challenges.
Now, more than ever, we have acknowledged that health represents an investment in the future and is key to sustainable development. Our intensified efforts to achieving the SDGs will contribute largely to mitigate the negative effects of the COVID-19 crisis.
Romania has therefore become part of “The Coronavirus Global Response” pledging initiative. At the same time, we have re-oriented several projects this year towards responding to health emergencies, particularly in our Eastern Neighbourhood and in Sub-Saharan Africa. Romania has redirected more than half of its budget for international development cooperation to respond to COVID-19. We contribute to consolidating the institutional capacity of health systems, ensuring food security and sustainable water management, as well as countering fake news in the COVID-19 context.
Romania has included the refugees in the national public health coverage and is ensuring their access to all the necessary medical facilities. All persons who have received the refugee status or another form of international protection have been granted continued access to the national territory. This process continued even during the state of emergency caused by the COVID-19 outbreak, and these persons are included in the prevention programmes against COVID-19.
Romania pays particular attention to youth, especially as far as education and professional training are concerned. As such, we have more than doubled the number of scholarships offered to foreign citizens for the 2020-2021 academic year, with particular attention to Africa. We believe that by ensuring the continuity in youth training, we contribute to the materialization of the “build back better” principle.
In its current capacity as Presidency of the Community of Democracies, Romania has actively promoted the role of youth in democratic processes. The Bucharest Declaration, adopted at the 20th anniversary of the Community of Democracies hosted by my country in June this year, clearly states that
“democracies are best equipped to mobilize and ensure that all elements of
society work together, adapt to new circumstances, and maximize inclusive
joint efforts, including full and meaningful participation of youth in
decision-making”.
Following, the CoD Youth Forum organized by Romania this July has confirmed that as democracies need to work together to deliver the best results, youth involvement is essential for our common future and for the welfare of our societies.
Excellencies,
In conclusion, the UN we need must ensure effective multilateralism and mobilize all stakeholders, governments, financial and business sectors, academia and civil society. In order to find sustainable solutions to current global challenges, we must hear all voices in our society, women and girls, youth and children, as well as people in vulnerable situations.
The future we want must meet our aspirations to peace, freedom and justice, equality and prosperity, good health and a clean environment — a future in which human rights, democracy and the rule of law provide us with an adequate framework to achieve our aspirations.
I take this opportunity to mention that Romania itself is celebrating 65 years since joining the UN. In this context, I would like to reaffirm our commitment to the universal values of our Organization and our resolve to continue to contribute to achieve its noble objectives.
Mr. President of the General Assembly,
I congratulate you on the important responsibilities you have assumed and assure you of Romania’s full support and cooperation during the 75th session of the General Assembly.
Thank you for your attention !